PER CURIAM:
David R. Corbin appeals from the district court’s orders dismissing his civil action and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Corbin v. Bladen County, CA-03-181-H-3 (E.D.N.C. Oct. 10, 2003 & Jan. 6, 2004). We deny Ajit Naik’s motion for certificate of service default and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED